ACCEPTED
                                                                                         14-15-00087-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    10/8/2015 4:11:58 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK
                            No. 14-15-00087-CV

                                                                       FILED IN
               IN THE COURT OF APPEALS FOR THE
                                             14th COURT OF APPEALS
                                                HOUSTON, TEXAS
            FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                             10/8/2015 4:11:58 PM
                                                              CHRISTOPHER A. PRINE
                                                                     Clerk

            Harpinder Singh, Jagjit S. Gill, and Baldev Singh, et al
                                  Appellants,

                                       v.

  Gurnam Singh Sandhar, As The Chairman Of The Prabandhak Executive
Committee, Inqlabi Thandi, Daljit Singh, Baljinder Singh Bhatti, Sudagar Singh
                        Virk, and Baljinder Singh
                                   Appellees.


    On Appeal from the 55th Judicial District Court, Harris County, Texas
                       Trial Court No. 2013-51397
                 Honorable Jeff Shadwick, Judge Presiding



BRIEF OF APPELLEES GURNAM SINGH SANDHAR, AS THE CHAIRMAN OF
THE PRABANDHAK EXECUTIVE COMMITTEE, INQLABI THANDI, DALJIT
   SINGH, BALJINDER SINGH BHATTI, SUDAGAR SINGH VIRK, AND
                      BALJINDER SINGH




                                       1
                             IDENTITY OF PARTIES

      Appellees Gurnam Singh Sandhar, As The Chairman Of The Prabandhak

Executive Committee, Inqlabi Thandi, Daljit Singh, Baljinder Singh Bhatti, Sudagar

Singh Virk, and Baljinder Singh certify that the following is a complete list of counsel

and parties to the judgment from which this appeal is taken:

Appellant

      Harpinder Singh, Jagjit S. Gill, and Baldev Singh

Counsel for Appellants

      Jared Woodfill
      State Bar No. 00788714
      jwoodfill@woodfilllaw.com

      Kristen Coleman
      State Bar No. 24038825
      kcoleman@woodfilllaw.com

      Woodfill Law Firm, PC
      3131 Eastside St., Suite 450
      Houston, Texas 77098
      Main: (713) 751-3080
      Facsimile: (713) 751-3058

Appellees

      Gurnam Singh Sandhar, As The Chairman Of The Prabandhak Executive
      Committee, Inqlabi Thandi, Daljit Singh, Baljinder Singh Bhatti, Sudagar Singh
      Virk, and Baljinder Singh

Counsel for Appellees

      Dan Patton
      State Bar No. 24013302
      dpatton@scottpattonlaw.com



                                           2
      Jarod Bonine
      State Bar No. 24040544
      dpatton@scottpattonlaw.com

      SCOTT PATTON PC
      3939 Washington Avenue, Suite 203
      Houston, TX 77007
      Main: (281) 377-3311
      Fax: (281) 377-3267

      The following are parties to the trial court proceeding or others interested in

the outcome of this lawsuit, but are not parties to this appeal:

Plaintiff

Tarlochan Singh

Plaintiff’s Trial Counsel

Breseida M. Luna
State Bar No. 24070184
Luna & Associates
2425 West Loop South, Suite 200
Houston, Texas 77027
bluna@lunalawassociates.com
Telephone: 713-364-6510
Facsimile: 713-581-1016

Defendant

Gurudwara Sahib of Houston, Inc.

Defendant’s Trial Counsel

Dilip M. Amin
12439 FM 1960 PMB 180
Houston, Texas 77065
Dilipamin_2003@yahoo.com
Telephone: 832-287-1188
Facsimile: 281-469-1876


                                           3
Third Party Defendants

Tirath Singh Khera, Manjit Singh Dhinsa, and Parwinder Singh Gill

Third Party Defendants Trial Counsel

Robert E. Talton
Talton Law Firm
4320 Fox Meadow Lane
Pasadena, Texas 77504
Telephone: 713-941-1151

District Court Judge

The Honorable Jeff Shadwick

55TH JUDICIAL DISTRICT COURT
Harris County Civil Courthouse
201 Caroline, 9th Floor
Houston, Texas 77002
Main: 713-368-6055




                                       4
                                            TABLE OF CONTENTS

IDENTITY OF PARTIES .....................................................................................................2
TABLE OF CONTENTS .......................................................................................................5
REFERENCES TO THE RECORD ...................................................................................6
INDEX OF AUTHORITIES ................................................................................................7
STATEMENT ON ORAL ARGUMENT ..........................................................................9
STATEMENT OF THE CASE .............................................................................................9
ISSUES PRESENTED ......................................................................................................... 10
STATEMENT OF FACTS .................................................................................................. 10
SUMMARY OF ARGUMENT........................................................................................... 15
ARGUMENT ......................................................................................................................... 17
   I. Standard of Review ..................................................................................................... 17
   II. The Trial Court Properly Disposed of Appellants’ Claims on Summary
       Judgment Because it Lacked Subject Matter Jurisdiction Concerning the
       Membership In, And Internal Governance Of, The Gurudwara ....................... 17
   III. The Trial Court Properly Deferred the Membership Dispute to the
        Gurudwara’s Highest Authority – High Priest Saranjeet Singh .......................... 25
   IV. Regardless of Appellants’ Purported Causes of Action; The Trial Court Still
       Lacked Subject Matter Jurisdiction Because Appellants Requested Relief Was
       Reinstatement as Members of the Gurudwara ...................................................... 28
CONCLUSION ..................................................................................................................... 30




                                                                 5
              REFERENCES TO THE RECORD


Reference   Meaning

CRx         Clerk’s Record at page x

RRx         Reporter’s Record at page x




                                  6
                                                 INDEX OF AUTHORITIES

C.L. Westbrook, Jr. v. Penley,
   231 S.W.3d 389, 398 (Tex. 2007) (emphasis added) ............................................................... 18
Dean v. Alford,
  994 S.W.2d 392, 395 (Tex. App.—Fort Worth 1999, no pet.) ......................................... 19, 25
Fesseha v. Ethiopian Orthodox Tewahedo Debre Meheret St. Michael's Church In Dallas,
  05-10-00202-CV, 2011 WL 2685969, at *3 (Tex. App.—Dallas 2011, no pet.) ................... 21
Greanias v. Isaiah,
  01-04-00786-CV, 2006 WL 1550009, at *8-10 (Tex. App.—Houston [1st Dist.] 2006, no
  pet.) ................................................................................................................................................... 22
Green v. United Pentecostal Church Int'l,
  899 S.W.2d 28, 30 (Tex. App.—Austin 1995, writ denied)...................................................... 21
In re Godwin,
  293 S.W.3d 742, 749 (Tex. App.—San Antonio 2009, orig. proceeding) .............................. 22
Klouda v. Sw. Baptist Theological Seminary,
  543 F. Supp. 2d 594, 612-13 (N.D. Tex. 2008) .......................................................................... 22
Mangum v. Searingen,
 565 S.W.2d 957, 959 (Tex. Civ. App.—San Antonio 1978, writ ref'd n.r.e.) ........................ 21
Masterson v. Diocese of Nw. Texas,
 422 S.W.3d 594, 605-06 (Tex. 2013), reh’g denied (Mar. 21, 2014) ........................................ 26
Patterson v. Southwestern Baptist Seminary,
  858 S.W.2d 602, 605–606 (Tex. App.—Fort Worth 1993, no writ))...................................... 27
Provident Life Accid. & Ins. Co. v. Knott,
  128 S.W.3d 211, 215 (Tex. 2003) ................................................................................................. 15
Retta v. Mekonen,
  338 S.W.3d 72, 76 (Tex. App.—Dallas 2011, no pet.) .............................................................. 19
Sherbert v. Verner,
  374 U.S. 398, 403, 83 S. Ct. 1790, 10 L. Ed. 2d 965 (1963) ........................................................ 22
Smith v. N. Tex. Dist. Council of Assemblies of God & House of Grace,
  02–05–00425–CV, 2006 WL 3438077, at *3 (Tex. App.—Fort Worth 2006, no pet.)
  (mem. op.) ........................................................................................................................................ 20
Torralva v. Peloquin,
  399 S.W.3d 690, 697 (Tex. App.—Corpus Christi 2013, pet. denied) (same holding) ........ 22
Tran v. Fiorenza,
  934 S.W.2d 740, 743 (Tex. App.—Houston [1st Dist.] 1996, no writ) .................................. 27




                                                                              7
Turner v. Church of Jesus Christ of Latter–Day Saints, 1
  8 S.W.3d 877, 894–96 & n. 14 (Tex. App.—Dallas 2000, pet. denied) (emphasis added) .. 17
Valence Operating Co. v. Dorsett,
 164 S.W.3d 656, 661 (Tex. 2005) ................................................................................................. 15
Walker v. Anderson,
 232 S.W.3d 899, 908 (Tex. App.—Dallas 2007, no pet.) ......................................................... 15
Waters v. Hargest,
 593 S.W.2d 364, 365 (Tex. Civ. App.—Texarkana 1979, no writ)) ........................................ 26
Westbrook v. Penley,
 231 S.W.3d 389, 395 (Tex. 2007) ................................................................................................. 16
Will. v. Gleason,
 26 S.W.3d 54, 59 (Tex. App.—Houston [14th Dist.] 2000, pet. denied) ............................... 27




                                                                 8
                    STATEMENT ON ORAL ARGUMENT

      The relevant facts underlying this appeal are straightforward and the applicable

law is well settled. Thus, it is unlikely oral argument would aid the Court’s decisional

process.

                          STATEMENT OF THE CASE

      Nature of the Case: Appellants are appealing a summary judgment in favor

of Appellees. (CR 201-02). Appellants brought suit against Appellees and other

defendants alleging various causes of action concerning their membership in, and

voting rights related to, a Sikh Temple in Houston, Texas. (CR 263-67.)

      Course of Proceedings:         Appellants filed suit against Appellees seeking

reinstatement as voting members in the Gurudwara Sahib of Houston, Inc. (the

“Gurudwara” or “Temple”). (CR 263-37.) Appellees moved for summary judgment

on all claims based on the court’s lack of subject matter jurisdiction over these purely

ecclesiastical concerns under the Establishment Clause of the United States

Constitution and the Ecclesiastical Abstention Doctrine. (CR 184-260.) The trial

court, in an interlocutory order dated October 15, 2013, refused to exercise judicial

power over the internal affairs of the Gurudwara and deferred all concerns related to

voting membership to the Temple’s high priest. (CR 230.) Thus, lacking subject

matter jurisdiction over the claims asserted in Appellants’ lawsuit, granted Appellees

motion for summary judgment in an order dated October 3, 2014. (CR 874-76.)

      Trial Court Disposition:       The trial court subsequently granted Appellees



                                           9
Motion for Final Judgment in an order dated October 27, 2014.                (CR 884.)

Appellants filed a Motion for New Trial and appealed the trial court’s judgment. (CR

886, 901.)

                              ISSUES PRESENTED

      The trial court’s summary judgment on grounds that it lacked jurisdiction over

the church membership dispute must be affirmed because as a matter of law because:

      1.     The First Amendment’s Establishment Clause and the
             Ecclesiastical Abstention Doctrine strictly prohibit judicial
             interference in church membership disputes and therefore the trial
             court lacked subject matter jurisdiction over this church
             membership dispute;

      2.     Instead of interfering in a matter of internal church governance –
             a dispute over church membership – the trial court properly
             deferred the dispute the temple’s highest authority, High Priest
             Saranjeet Singh; and
      3.     Regardless of the causes of action pled by Appellants, the trial
             court properly granted summary judgment because it simply
             lacked the subject matter jurisdiction to order the requested relief
             sought by Appellants – reinstatement as voting members in the
             Temple.
                            STATEMENT OF FACTS

      The Gurudwara is a Sikh Temple located in north Houston.               (CR 198.)

Appellees Gurnam Singh Sandhar, Inqlabi Thandi, Daljit Singh, Baljinder Singh

Bhatti, Sodagar Singh Virk, and Baljinder Singh (the “Appellees”) are members of the

Gurudwara. (CR 263-65) Under its by-laws, executive power lies with a seven (7)

member Prabandhak Committee (the “PC”) that is elected annually by all voting

members of the Gurudwara. (CR 522.)


                                          10
      In the latter part of 2012, Appellants and those affiliated with them introduced

a deluge of new applications that, if accepted, would have increased the Temple’s

membership from less than 800 members to over 1,700 members.               (CR 757.)

According to the by-laws, prospective applicants require the unanimous approval of

the PC before they can be admitted to the general membership. (CR 200.) No party

to this matter disputes that the by-laws require unanimous approval of members.

      Two members of the 2012 PC—Appellee Dr. Inqlabi Thandi and Tara

Grewal—objected to many members that applied for 2012. (CR 212-13.) Appellants

are some of the individuals that Appellee Thandi and Mr. Grewal rejected. (CR 263-

67.) Thus, there is absolutely no dispute that Appellants never received unanimous

approval of the PC that is required under the by-laws to be a voting member of the

Gurudwara. (CR 212-13.)

      In December of 2012, two opposing factions in the PC agreed to alternate their

individual self-appointed PC for 2013 and 2014 instead of holding the general

membership election mandated by the by-laws. (CR 5, 120 156, 522.) This self-

appointed 2013 PC then called a meeting to amend the by-laws of the Gurudwara to

change the manner in which the PC is elected. (CR 42-43) The Plaintiff, a Temple

member unhappy with this decision, filed suit and brought claims for equitable relief,

fraud, declaratory judgment and injunctive relief. (CR 5-21.)

      On September 27, 2013, the trial court signed a Temporary Injunction, and on

October 15, 2013, the court amended and clarified its Temporary Injunction, upon


                                           11
motion by Appellees. In its Orders, the court ordered a new election to take place in

accordance with the by-laws. The court made the following orders regarding that

election:

       •       “The Committee, so constituted, shall conduct an annual meeting
               and election as was scheduled on December 30, 2012, such
               meeting to occur within 45 days of the date of this order . . . .”

       •       “Finally, the authority granted to the Akal Takht (who is presently
               Bhail Sharnjeet Singh) in paragraph 4 of the Order, includes the
               authority and responsibility to finally resolve all issues which
               the Committee and/or Directors are not able or willing to
               resolve. This includes but is not limited to resolving issues
               related to the membership list for purposes of the election
               ordered by the Court.”
(CR 163-64.)

       After receiving such orders, two Directors of the PC, Appellee Thandi and Mr.

Grewal, attempted on several occasions to confer with the other members of the

reconstituted PC regarding the membership list to be used at the court-ordered

election. (CR 766.) However, the other PC Members refused to meet with them. (CR

767.) Instead, the other PC Members offered a membership list for the court-ordered

election even though that list was never unanimously approved by the PC as required

by the by-laws.      (Id.)   The By-Laws require unanimous PC approval for

applicants before they are considered members (CR 200), and Dr. Thandi and

Mr. Grewal had never approved of over 1,000 of the new applicants on the

competing list (that included Appellants).




                                             12
      Because the other PC Members refused to meet and confer with Appellee

Thandi and Mr. Grewal regarding the membership list issues, Appellee Thandi and

Mr. Grewal requested that the High Priest, Bhail Sharnjeet Singh, resolve the dispute,

as directed by the court’s orders. (212-13, 264.) Upon review of the membership

lists, the High Priest issued a High Priest Approved Membership List for use at the

election. (CR 555, 597, 629.) This High Priest Approved Membership List was filed

with the court on October 31, 2013. (CR 555.)

      When Plaintiff and Third-Party Defendants discovered that the High Priest was

not going to resolve the membership issue in their favor, they unilaterally fired the

High Priest without a proper PC meeting, despite the court’s order that the

Gurudwara only act in the ordinary course of business. (CR 234.)

      As the election approached, Appellee Thandi and Mr. Grewal were not even

being included in PC meetings. (CR 767.) The week before the court-ordered

election, because their requests and the High Priest’s directives had been ignored, Dr.

Thandi and Mr. Grewal decided to hold an annual meeting and election using the

High Priest Approved Membership List, in order to comply with the court’s orders.

(Id.) Again, Dr. Thandi and Mr. Grewal brought the dispute to the High Priest for

resolution, as ordered by the court. (Id.) The High Priest stated that Dr. Thandi and

Mr. Grewal should be able to conduct a general meeting and election using the High

Priest Approved Membership List. (Id.)




                                          13
      On November 10, 2013, Plaintiff and Third-Party Defendants attempted to

conduct a general meeting and election inside the Gurudwara, while at the same time

Dr. Thandi and Mr. Grewal conducted a general meeting and election outside the

Gurudwara, using the High Priest Approved Membership List. (Id.) At the other

Directors’ meeting, the one-third quorum required by the By-Laws was not met, and

the meeting was adjourned for thirty (30) minutes as required by Article VI, Section 3

of the By-Laws. (CR 232.) After the required thirty (30) minutes expired, the other

Directors’ still did not have the one-third quorum required by the By-Laws, yet they

continued their meeting and election anyway. (Id.)

      After the elections, Appellees filed a Motion for Contempt against the Plaintiff

and Third-Party Defendants for intentionally violating the court’s orders by ignoring

the High Priest’s decisions on disputed issues; acting outside the ordinary course of

business by terminating the High Priest; and conducting an annual meeting and

election without the required quorum, which the By-Laws and the court’s Orders

required. (CR 198-213.)

      On November 25, 2013, the court found Plaintiff and Third-Party

Defendants in contempt of its Temporary Injunction and related orders for

acting outside the ordinary course of business by firing the Priest appointed by

the court to resolve membership disputes. (CR 230-31.) The court also ordered

that the High Priest Approved List “is the valid and controlling membership list

for the Gurudwara Sahib of Houston, Inc. going forward.” (Id.) As to the


                                         14
competing November 10, 2013 elections, the court ordered that “Dr. Thandi’s and

Mr. Grewal’s election is valid and controlling for the Gurudwara Sahib of

Houston, Inc.” (Id.)

      On August 14, 2014, Appellants filed their First Amended Petition in

Intervention. (CR 263-68.) Appellants are not included in the High Priest Approved

List that this court has ordered as the valid and controlling membership list for the

Gurudwara. (Id.) Appellants have requested that the court reinstate them as

voting members, void the November 10, 2013 election the court previously

ordered was valid and controlling for the Gurudwara, and order a new election

where Appellants and similarly situated individuals be allowed to vote. (Id.) In

essence, the Appellants seek a court order installing them as voting members in the

Temple instead of allowing the Temple’s High Priest to resolve the membership

dispute.

      Appellees moved for summary judgment because there are no fact issues and

all that remained were pure questions of law. Namely, whether the trial court had

jurisdiction over a religious organization’s membership disputes and leadership

elections. The trial court determined it lacked subject matter jurisdiction over this

ecclesiastical matter. (CR 874-75.) As discussed below, this was the only proper

decision under Texas law.

                            SUMMARY OF ARGUMENT

      This case involves a church membership dispute. The Gurudwara’s by-laws


                                         15
require that any applicant for membership in the Gurudwara receive unanimous

approval of the seven (7) member PC to be admitted as voting members. Appellants

did not receive unanimous approval as two PC members did not approve their

application for membership. Accordingly, they were not allowed to participate in the

Gurudwara leadership position elections that occurred in late 2013. Another group of

Gurudwara members that were part of the underlying lawsuit but not this appeal

attempted to conduct a competing election in late 2013. The trial court, in accordance

with Texas law, properly deferred the dispute over the competing elections to the

highest authority in the Gurudwara – High Priest Saranjeet Singh.

       Appellants filed their lawsuit alleging various claim theories all seeking a court

order that they be installed as members in the Gurudwara, be allowed to participate in

electing Gurudwara leadership positions, and that a new Gurudwara leadership

election take place.

       However, pursuant to the Ecclesiastical Abstention Doctrine and the

Establishment Clause of the First Amendment to the Constitution, the trial court

lacked subject matter jurisdiction over this church membership dispute. Instead, the

trial court similarly deferred the church membership dispute to the High Priest in

compliance with Texas law.

       Appellants’ requested relief – a court order installing Appellants as voting

members in the Gurudwara – is outside the subject matter jurisdiction of Texas courts

no matter if it is couched as collusion, fraud, breach of contract, breach of the by-


                                           16
laws, tortious interference, or any other theory of recovery. Texas courts simply lack

the authority to intrude upon church membership disputes. All a Texas court may do

is precisely what the trial court in the case at bar did here – defer the dispute to the

highest authority in the church. The court determined after reviewing the evidence

and by the stipulation of the parties at the time, that High Priest Saranjeet Singh was

the highest authority in the Gurudwara. That judicial finding should not be disturbed

on appeal. And the trial court’s summary judgment that it lacked subject matter

jurisdiction over this church membership dispute was proper as church membership

is purely an ecclesiastical matter.      Appellants cannot cite one case where an

appellate court in the United States sanctioned judicial interference in a church

membership dispute. This Court should reject Appellants’ request to overturn

hundreds of years of well-settled law.

                                      ARGUMENT

I.    STANDARD OF REVIEW

      An appellate court conducts a de novo review of a trial court’s legal

conclusions and summary judgment rulings. Walker v. Anderson, 232 S.W.3d 899, 908

(Tex. App.—Dallas 2007, no pet.); Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661

(Tex. 2005); Provident Life Accid. & Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003).

II.   THE TRIAL COURT PROPERLY DISPOSED OF APPELLANTS’ CLAIMS ON
      SUMMARY JUDGMENT BECAUSE IT LACKED SUBJECT MATTER
      JURISDICTION CONCERNING THE MEMBERSHIP IN, AND INTERNAL
      GOVERNANCE OF, THE GURUDWARA
      Appellants contend that the trial court had subject matter jurisdiction because


                                            17
the Ecclesiastical Abstention doctrine does not apply to this church membership

dispute or Appellants requested relief to be reinstated as voting members in the

Temple. (Appellants’ Brief, at 3.) Appellants are wrong and have not cited a single

case where an American court ever installed members in a church, temple or

synagogue even where the disenfranchised members allege fraud, collusion, breach of

contract, or violation of the by-laws.

       Texas courts have long held that the First Amendment prohibits judicial action

that would burden the free exercise of religion by encroaching on a church’s ability to

manage its internal affairs. Westbrook v. Penley, 231 S.W.3d 389, 395 (Tex. 2007) (citing

Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in N. Am., 344 U.S. 94, 116, 73
S. Ct. 143, 97 L. Ed. 120 (1952)). Texas courts lack jurisdiction to decide such matters.

See id. at 394 and n. 3. “It is a core tenet of First Amendment jurisprudence that, in

resolving civil claims, courts must be careful not to intrude upon internal matters of

church governance …” See id. at 397. Courts should not “intrude into church

governance in a manner that would be inherently coercive, even when the alleged

discrimination is purely nondoctrinal.” Id. at 401–02 (citing Combs v. Cent. Tex. Annual

Conference of the United Methodist Church, 173 F.3d 343, 350 (5th Cir. 1999)). Notably,

Appellants have not cited one case from any court in any jurisdiction

sanctioning judicial interference in a church membership dispute or a court

installing members into a church. Instead, Appellants ask this Court to go out on

a limb and be the first court to sanction judicial interference in a church membership


                                            18
dispute. As shown below, courts that are presented with church membership disputes

must decline jurisdiction and refer the dispute the highest church authority – which is

precisely what occurred here.

      A church has the right to control its membership without government

interference, including interference by the courts. See Turner v. Church of Jesus Christ

of Latter–Day Saints, 18 S.W.3d 877, 894–96 & n. 14 (Tex. App.—Dallas 2000, pet.

denied) (emphasis added). Likewise, a church has authority to determine who may

enter its premises and who will be excluded without government interference. See id.

      Turner v. Church of Jesus Christ of Latter–Day Saints

      In Turner, the plaintiffs brought suit against their church after Mr. Turner

became ill while working as a missionary in Guatemala. Id. at 894. After they filed the

suit, the church revoked their privilege to enter its temples (a membership privilege

called “Temple Recommend”). Id. at 894 and n. 14. In their amended petition,

plaintiffs alleged the church failed to timely restore their Temple Recommend

privileges. Id. at 895-96.    The court of appeals held the trial court did not err in

granting the church’s motion for summary judgment dismissing the excluded

member’s lawsuit because, “[r]egardless of the reason, the decision to revoke the

Temple Recommend is an internal matter based on the church’s religious doctrine,

and the Turners’ allegations cannot be determined ‘without an inquiry into and

evaluation of the Mormon religion … Such a determination by a court is prohibited

under the First Amendment.’” Id. at 896 (quoting Davis v. Church of Jesus Christ of Latter


                                             19
Day Saints, 852 P.2d 640, 647 (1993)).

       Similarly, the Texas Supreme Court has explained why courts must decline

jurisdiction over disputes concerning church membership:

       It seems to be settled law in this land of religious liberty that the
       civil courts have no power or jurisdiction to determine the
       regularity or validity of the judgment of a church tribunal expelling
       a member from further communion and fellowship in the church.
       Membership in a church creates a different relationship from that which
       exists in other voluntary societies formed for business, social, literary, or
       charitable purposes. Church relationship stands upon a different and
       higher plane, and the right of a church to decide for itself whom it may
       admit into fellowship or who shall be expelled or excluded from its fold
       cannot be questioned by the courts, when no civil or property rights are
       involved. . . . If the courts assume jurisdiction to question the validity of
       a judgment of a church court upon a question of this character, the
       churches would be deprived of the right of construing and administering
       their church laws …
C.L. Westbrook, Jr. v. Penley, 231 S.W.3d 389, 398 (Tex. 2007) (emphasis added)

(quoting Minton v. Leavell, 297 S.W. 615, 621–22 (Tex. Civ. App.—Galveston 1927,

writ ref'd)).

       Thus, it is settled law that Texas Courts have no power to interfere with

internal membership disputes of churches. The trial court wisely recognized this

bedrock legal principle from the early stages of this litigation by repeatedly

acknowledging it had no authority over the Gurudwara’s membership dispute:

       COURT:       I’m willing to enforce the bylaws because that’s a matter of
                    contract. I’m not willing to tell the organization who
                    can or who can’t be members.
(CR 238.)

       As such, the trial court deferred internal disputes about membership and the



                                            20
election to the High Priest of the Gurudwara in its original Temporary Injunction

order and in the modification order. (CR 227-31.) The trial court reaffirmed this in its

Order Granting Appellees’ Motion for Contempt by clearly stating that both the High

Priest Approved List and the election conducted by Appellees were valid and

controlling. (CR 234-35.) This is the appropriate decision under Texas law, which

recognizes with respect to non justiciable internal church functions, courts “must

defer to the decision made by the highest authority of the church from which the

question or controversy arises.” Dean v. Alford, 994 S.W.2d 392, 395 (Tex. App.—

Fort Worth 1999, no pet.) (Citing Patterson v. Southwestern Baptist Theological Seminary,

858 S.W.2d 602, 605–06 (Tex. App.—Fort Worth 1993, no writ); Waters v. Hargest,

593 S.W.2d 364, 365 (Tex. Civ. App.—Texarkana 1979, no writ)). In this case, that is

the High Priest of the Gurudwara who served as the tie-breaker for the parties’

dispute. (CR 234-35.)

      Retta v. Mekonen

      Texas courts also make it clear that when the dispute concerns an ecclesiastical

matter, whether the church bylaws were even followed is immaterial as the courts lack

jurisdiction. For example, in Retta the plaintiffs were excluded from membership

pursuant to amended bylaws that required a $30 contribution. Retta v. Mekonen, 338
S.W.3d 72, 76 (Tex. App.—Dallas 2011, no pet.). The church bylaws specifically

stated that no church official may exclude one from the opportunity to worship in the

church pursuant to a disciplinary measure. Plaintiffs argued that the church officials


                                           21
violated the bylaws by excluding them from membership for failure to pay dues. Id. at

77. The court of appeals rejected this argument and stated: “the church's failure to

follow its bylaws on a matter of internal governance is also a matter of internal church

governance and ecclesiastical concerns, and the courts may not interfere with that

decision.” Id. (citing Drevlow v. Lutheran Church, Mo. Synod, 991 F.2d 468, 471 (8th

Cir.1993); Smith v. N. Tex. Dist. Council of Assemblies of God & House of Grace, 02–05–

00425–CV, 2006 WL 3438077, at *3 (Tex. App.—Fort Worth 2006, no pet.) (mem.

op.); Dean v. Alford, 994 S.W.2d 392, 395 (Tex. App.—Fort Worth 1999, no pet.)).

         Like the Appellants in this case (Appellants’ Brief, at 10), the Retta plaintiffs

urged the court had jurisdiction pursuant to the “neutral-principle of laws” approach.

The appellate court disagreed, stating “recently, the Texas Supreme Court has implied

that the neutral-principles approach does not extend beyond the property ownership

context.” Id. (citing Westbrook, 231 S.W.3d at 398-99 (“But even if we extend the

neutral-principles approach beyond the property ownership context…”). The court

then held that even if the neutral-principles approach applied “[t]he question of who

may be admitted and who may be excluded or removed from a house of worship is a

religious question.” Id. Accordingly, the trial court lacked jurisdiction over the

membership dispute even though church officials allegedly violated the bylaws. Id. at

77-78.

         In this case, no bylaws were broken. In fact, Appellee Thandi and Mr. Grewal

followed the Gurudwara’s By-Laws in vetting prospective members and preventing


                                             22
the Gurudwara from being taken over by unknown outsiders. (CR 212-13.) But,

even if bylaws were broken, the court nonetheless lacks jurisdiction in this

matter because church membership is a religious matter of internal church

governance. See id.; see also Fesseha v. Ethiopian Orthodox Tewahedo Debre Meheret St.

Michael's Church In Dallas, 05-10-00202-CV, 2011 WL 2685969, at *3 (Tex. App.—

Dallas 2011, no pet.) (former members of church allege church trustees violated

bylaws by disenfranchising them, failing to conduct elections, holding general

meetings without a quorum, adding a membership fee, and altering the trustee

appointment process; appellate court held (i) the neutral principles approach did not

apply because the dispute was a matter of church governance, (ii) whether bylaws

were violated was an ecclesiastical concern; and (iii) the court lacked jurisdiction on

who “may or may not be members of the church.”); Green v. United Pentecostal Church

Int'l, 899 S.W.2d 28, 30 (Tex. App.—Austin 1995, writ denied) (rejecting claim that, in

terminating minister's license, church violated its own rules because plaintiff “was

dismissed as an act of discipline, and questions of church discipline and government

are left to the church, limited only by the courts' supervision of property and civil

rights”); Mangum v. Searingen, 565 S.W.2d 957, 959 (Tex. Civ. App.—San Antonio

1978, writ ref'd n.r.e.) (concluding that ouster of deacons was ecclesiastic matter,

despite plaintiffs' allegation that their removal was in violation of corporate by-laws);

Greanias v. Isaiah, 01-04-00786-CV, 2006 WL 1550009, at *8-10 (Tex. App.—Houston

[1st Dist.] 2006, no pet.) (holding court lacked subject matter jurisdiction over dispute


                                           23
related to applicable bylaws concerning removal of church parish council members

pursuant to Ecclesiastical Abstention doctrine).

      Furthermore, Appellants allegations of fraud do not vest the court with

jurisdiction on matters of internal church governance like church membership. For

example, in Klouda a Texas federal court declined jurisdiction pursuant to

Ecclesiastical Abstention in a lawsuit against a seminary school where a professor

alleged fraud and discrimination causes of action related to her termination. Klouda v.

Sw. Baptist Theological Seminary, 543 F. Supp. 2d 594, 612-13 (N.D. Tex. 2008).

Similarly, the San Antonio Court of Appeals recently held a trial court lacked subject

matter jurisdiction to consider former church member’s fraud claim against pastor

and church based on defendants’ alleged misuse of church funds. In re Godwin, 293
S.W.3d 742, 749 (Tex. App.—San Antonio 2009, orig. proceeding). Pursuant to

United States Supreme Court precedent, torts are actionable notwithstanding the

Ecclesiastical Abstention doctrine only if they pose a “substantial threat to public

safety, peace or order.” Sherbert v. Verner, 374 U.S. 398, 403, 83 S. Ct. 1790, 10 L. Ed. 2d
965 (1963); Torralva v. Peloquin, 399 S.W.3d 690, 697 (Tex. App.—Corpus Christi 2013,

pet. denied) (same holding). Here, the torts alleged by Appellants do not jeopardize,

in any way, public safety, peace, or order. They are merely complaints concerning the

internal governance of the Gurudwara that do not vest the court with jurisdiction.

They are not even of a public concern.

      Appellants have no legal authority controverting the above cases that all


                                           24
demonstrate the court lacks the jurisdiction to order the relief they request –

reinstatement as members in the Gurudwara.                Despite the great weight of

authority squarely against them, Appellants nonetheless continue their attempt to have

the court resolve the membership dispute merely because they disagree with the High

Priest’s decision that resolved the membership dispute.

       The trial court properly confirmed the High Priest’s Approved List and

subsequent election using that list. And although Texas law allows courts to defer to

the authority of the High Priest on internal manners as the trial court has done, it does

not allow courts to invade internal church disputes over membership. These issues

are the internal affairs of the Gurudwara and the trial court lacked subject matter

jurisdiction to grant the relief requested by Appellants – that they be instated as

members of the Gurudwara. As such, summary judgment was proper for all of

Appellants’ substantive claims.

III.   THE TRIAL COURT PROPERLY DEFERRED THE MEMBERSHIP DISPUTE TO
       THE GURUDWARA’S HIGHEST AUTHORITY – HIGH PRIEST SARANJEET
       SINGH
       Appellants argue that the trial court improperly interfered with the Temple’s

election procedures but later refused to interfere with the membership dispute in an

inconsistent application of the Ecclesiastical Abstention Doctrine. (Appellants’ Brief,

at 10-11.) They also contend that Saranjeet Singh was not the proper tie-breaker.

Both allegations are untrue as explained by the trial court in its order granting

summary judgment:



                                           25
      Intervenors, late-comers to the litigation, misstate what has happened in
      this matter prior to their intervention. The Sikh temple in question is
      governed by its Prabandhak Committee (the ''PC"), a board of seven
      members. Members are selected as set out in the temple's by-laws. with
      three members selected every other year, and four members selected
      every other off year. When this case came to Court, the PC had clearly
      violated the by-laws by entering into an agreement among them as to
      who would serve. This Court was easily justified in ordering a proper
      election.

      The dispute in this litigation quickly became an issue over who
      could vote in the election mandated in the by-laws. This is a purely
      ecclesiastical matter. It is not the business of this Court or any
      other court to tell the Sikh community who is or is not a good Sikh,
      worthy of voting. The by-laws set out rules for membership, but
      they also set out how disputes are resolved. They are resolved
      internally.
      As to this matter, the Court stayed within its boundaries and simply
      insured that the selection process set out in the by-laws be followed, and
      that determination of voting membership be pursuant to the by-laws.
      The Court's prior orders are clear and self-explanatory.
      Of note, and in a prior order of the Court, the "tie breaking" mechanism
      of the by-laws was employed. In open court, on the record, all parties
      present stipulated as to the spiritual leader (the "Akal Takh') of this
      temple. Pursuant to the bylaws, this person breaks an impasse of the PC.
      An election was conducted pursuant to the Court's order. By this time
      the interveners had appeared to dispute the spiritual authority of the
      person identified by the parties as the Akal Takht. This, itself, is a purely
      ecclesiastical issue. The Court resolved the initial election issue pursuant
      to the stipulation of the parties then present. The Court lacks
      jurisdiction to resolve all subsequent issues which have been raised.

(CR 874-75 (emphasis added).)

      The gravamen of the entire dispute was the competing membership lists.

Whoever prevailed getting their membership list approved would control the Temple.

The trial court deferred all authority on the elections and the membership dispute to



                                           26
the high priest in accordance with Texas law. It is settled law that Texas Courts have

no power to interfere with internal membership disputes of churches. The trial court

therefore wisely recognized this bedrock legal principle from the early stages of this

litigation by repeatedly acknowledging it had no authority over the Gurudwara’s

membership dispute:

       COURT:        I’m willing to enforce the bylaws because that’s a matter of
                     contract. I’m not willing to tell the organization who can or
                     who can’t be members.

(CR 238.)

       As such, the trial court deferred internal disputes about membership and the

election to the High Priest of the Gurudwara in its original Temporary Injunction

order and in the modification order. (CR 227-31.) The trial court then reaffirmed this

in its Order Granting Defendants’ Motion for Contempt by clearly stating that both

the High Priest Approved List and the election conducted by Appellees were valid

and controlling. (CR 234-35.) This is the appropriate decision under Texas law,

which recognizes with respect to non-justiciable internal church functions, courts

“must defer to the decision made by the highest authority of the church from which

the question or controversy arises.” Dean v. Alford, 994 S.W.2d 392, 395 (Tex. App.—

Fort Worth 1999, no pet.) (citing Patterson v. Southwestern Baptist Theological Seminary, 858
S.W.2d 602, 605–06 (Tex. App.—Fort Worth 1993, no writ); Waters v. Hargest, 593
S.W.2d 364, 365 (Tex. Civ. App.—Texarkana 1979, no writ)).

       In this case, the highest authority of the Gurudwara is the High Priest,


                                             27
Saranjeet Singh. The High Priest is the head priest of the Gurudwara. (CR 559.) He

preaches, leads praise and worship, and conducts religious ceremonies at the temple.

(Id.) The High Priest has no “boss” at the Gurudwara and is responsible for religious

matters at the Gurudwara. (CR 562.) The High Priest is also the supervisor of the

assistant priest that works under him. (CR 561.) The trial court’s finding that the

High Priest was the highest authority at the Gurudwara should therefore not be

disturbed.

       By deferring to the High Priest on the membership dispute, the court

appropriately followed recent Texas Supreme Court precedent in Masterson, which

held: “Courts do not have jurisdiction to decide questions of an ecclesiastical or

inherently religious nature, so as to those questions they must defer to decisions of

appropriate ecclesiastical decision makers.” Masterson v. Diocese of Nw. Texas, 422
S.W.3d 594, 605-06 (Tex. 2013), reh’g denied (Mar. 21, 2014). Appellants contention

that the court’s deference to the High Priest was improper not only lacks any legal

support, it is contrary to well settled Texas legal authority. The court has not, as

Appellants contend, exercised jurisdiction over the temple’s membership. Quite the

contrary, the court merely deferred the decision to the High Priest in accordance with

well-settled legal doctrine.

IV.    REGARDLESS OF APPELLANTS’ PURPORTED CAUSES OF ACTION; THE
       TRIAL COURT STILL LACKED SUBJECT MATTER JURISDICTION BECAUSE
       APPELLANTS REQUESTED RELIEF WAS REINSTATEMENT AS MEMBERS OF
       THE GURUDWARA

       As stated previously by this Court, whether a lawsuit “is ecclesiastical, or

                                         28
concerns property rights, torts, or criminal conduct, is determined by first examining

the substance and effect of the petition—without considering what they use as

claims—to determine its ecclesiastical implication.” Williams v. Gleason, 26 S.W.3d 54,

59 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). Thus, “[c]ourts must look to

the substance and effect of a plaintiff's complaint to determine its ecclesiastical

implication, not its emblemata.” Tran v. Fiorenza, 934 S.W.2d 740, 743 (Tex. App.—

Houston [1st Dist.] 1996, no writ) (holding that, although plaintiff was alleging

defamation concerning statements on excommunication from church, the court

lacked jurisdiction because the substance of the claim was ecclesiastical and not in

tort) (citing Natal v. Christian & Missionary Alliance, 878 F.2d 1575, 1577 (1st Cir.1989);

see also Patterson v. Southwestern Baptist Seminary, 858 S.W.2d 602, 605–606 (Tex. App.—

Fort Worth 1993, no writ)). Stated differently, a court must consider substance and

effect of the claim’s resolution by a civil court in determining whether focus of

dispute is on ecclesiastical matter. In re Godwin, 293 S.W.3d at 750. Here, the

Appellants’ requested resolution is clearly an ecclesiastical concern – they wanted the

trial court to reinstate them as voting members of the Gurudwara and order new

elections for the church leadership positions. (CR 266.) It does not matter what

causes of action they plead here because the court lacks jurisdiction to order the relief

they seek – reinstatement as voting members of the Gurudwara.

       However, realizing the trial court lacked jurisdiction over this matter,

Appellants amended their petition in intervention to add causes of action for


                                            29
conspiracy to commit fraud, breach of contract, tortious interference with existing

contract, tortious interference with prospective relationship, and a nebulous claim for

“fraud, collusion, and arbitrariness.” (CR 265-66.) Appellants’ attempt to avoid

summary judgment by pleading different causes of actions is in vain and disingenuous.

Despite these new causes of action, Appellants’ request for relief would require

judicial interference in an ecclesiastical matters – they request they be reinstated as

voting members, the court sanctioned election of almost one year ago be voided, and

a new election be held that include the over 1,000 members that did not have

unanimous approval of the PC Committee. (CR 265-67.) Because Appellants’ claims

are entirely ecclesiastical in nature – they seek reinstatement as voting members – the

trial court’s summary judgment was appropriate and their appeal should be rejected.

See Williams, 26 S.W.3d at 59.

                                    CONCLUSION

             For the reasons stated above, Appellees requests that this Court affirm

the trial court’s Final Judgment.

                                        Respectfully submitted,

                                        SCOTT PATTON PC




                                          30
By:/s/ Dan Patton
    DAN PATTON
    State Bar No. 24013302
    dpatton@scottpattonlaw.com
    JAROD BONINE
    State Bar No. 24013302
    jbonine@scottpattonlaw.com
    3939 Washington Avenue, Suite 203
    Houston, Texas 77007
    Telephone:       (281) 377-3311
    Facsimile:       (281) 377-3267

ATTORNEYS FOR APPELLEES




  31
                        CERTIFICATE OF COMPLIANCE

       This brief complies with the length limitation of Tex. R. App. P. 9.4(i)(2)(B)

because this brief contains 5,620 words, excluding the parts of the brief exempted by

Tex. R. App. P. 9.4(i)(1).


                                       /s/Dan Patton
                                       Dan Patton




                                         32
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing brief was sent on

October 8, 2015 to the following:


      Jared Woodfill
      State Bar No. 00788714
      jwoodfill@woodfilllaw.com

      Kristen Coleman
      State Bar No. 24038825
      kcoleman@woodfilllaw.com

      Woodfill Law Firm, PC
      3131 Eastside St., Suite 450
      Houston, Texas 77098
      Main: (713) 751-3080
      Facsimile: (713) 751-3058



                                       /s/Dan Patton
                                       Dan Patton




                                         33